DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato [US 2002/0126269].
For claim 1, Sato teaches a detection method for a pellicle membrane of a photomask (see Fig. 3 and [0072]-[0077]), comprising the steps of: providing a predetermined pressure under which a pellicle membrane of a photomask undergoes a deformation (gas supply from device 81 and exhaust by device 80, see [0072] and [0073]); calculating a deformation level of the pellicle membrane according to an optical signal generated in accordance with the deformation (deformation measuring device 85, which measures the deformation of the pellicle PE, see [0074]); and comparing the deformation level with a standard deformation value of the pellicle membrane under the predetermined pressure to obtain a detection result about the 
For claim 2, Sato teaches the deformation level is calculated according to surface reflection moiré received by a light receiver from the pellicle membrane having undergone the deformation (the projected light from the deformation measuring device 85 is reflected at the pellicle PE and is received by the detector, see [0074]).
For claim 3, Sato teaches the pressure is a positive pressure or a negative pressure (gas supply from device 81 and exhaust by device 80, see [0072] and [0073]).
For claim 4, Sato teaches the photomask comprises a light-penetrable substrate (M, see Fig. 1) whose surface has a wiring pattern (pattern on mask, see [0036]), a frame (PF, see Figs. 2A and 2B) surrounding the wiring pattern and having an opening, and the pellicle membrane (PE) for covering a top surface of the frame and covering the wiring pattern, wherein air is drawn through the opening to provide a negative pressure under which the pellicle membrane undergoes the deformation or provide a positive pressure under which the pellicle membrane undergoes the deformation from a surface of the pellicle membrane (via ventilation holes, see [0062], see example in Fig. 3), and the surface of the pellicle membrane faces away from the substrate (upper surface, see Fig. 2B).
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviere et al. [US 2017/0122913].
For claim 9, Riviere teaches a detection system (see Figs. 1 and 3-7) for testing a pellicle membrane (101) of a photomask (103), comprising: a pressure generating unit (119, 503, 603, 301 and 305),  for generating a pressure under which the pellicle membrane undergoes a deformation; and an optical measuring processing unit comprising a light source module (111), a 
For claim 10, Riviere teaches the pressure generating unit provides a positive pressure or a negative pressure.
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 2016/0274471].
For claim 9, Lee teaches a detection system (150A-150B, see Fig. 2-4 and 14) for testing a pellicle membrane (70) of a photomask (30), comprising: a pressure generating unit (acoustic transducers 120-123 is capable of outputting an acoustic wave (or pressure wave), see [0023]),  for generating a pressure under which the pellicle membrane undergoes a deformation; and an optical measuring processing unit comprising a light source module (150A), a light receiver (150B), and a computation module (250), the light source module providing a light beam for illuminating a surface of the pellicle membrane (see Fig. 2) the light receiver receiving an optical signal reflecting off the surface of the pellicle membrane (see Fig. 2), the computation module 
For claim 10, Lee teaches the pressure generating unit provides a positive pressure or a negative pressure (acoustic pressure wave, see [0023]).
For claim 11, Lee teaches the light receiver comprises CCD or CMOS (see [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reviere in view of Hashimoto [US 2011/0014577].
For claim 5, Riviere teaches a detection method for a pellicle membrane of a photomask, comprising the steps of: providing a predetermined pressure under which a pellicle membrane of a photomask undergoes a deformation (pressure applied by air nozzle 603 and over and under pressure provided in pressure chamber, see [0030]-[0031]); generating an optical signal in accordance with the deformation to thereby calculate a deformation level of the pellicle membrane (measurement by photodetector 121, see Figs. 6 and 7); calculating at least one of Young's modulus and flexural rigidity level of the pellicle membrane according to the deformation level under different predetermined pressures (amplitude measurement module 407 may again be used, for example, to characterize the vibrational mode and/or elasticity of the pellicle 101, see [0030]-[0031]); and obtaining a detection result about the pellicle membrane according to at least one of the Young's moduli and flexural rigidity levels of the pellicle 
Riviere fails to teach repeating the above steps to obtain at least one of the Young's moduli and flexural rigidity levels of the pellicle membrane.
Repeating steps to obtain at least one of the Young's moduli and flexural rigidity levels of the pellicle membrane under different predetermined frequencies (repeated measurements at different frequencies, see [0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide for repeated measurements as taught by Hashimoto in the measurements as taught Riviere in order to detect the deformation a multiple pressures to ensure determination of elasticity over a range of pressure to accurately determine elasticity. 
For claim 6, Riviere teaches the deformation level is calculated according to surface reflection moiré received by a light receiver from the pellicle membrane having undergone the deformation (see Figs. 6 and 7).
For claim 7, Riviere teaches the pressure is a positive pressure or a negative pressure (over or under pressure, see [0031]).
For claim 8, Riviere teaches the photomask comprises a light-penetrable substrate whose surface has a wiring pattern (translucent glass and include an opaque MoSi layer 107 on the upper surface of the photomask 103, see [0025]), a frame (105) surrounding the wiring pattern and having an opening (309, see Figs. 6 and 7), and the pellicle membrane covering the frame top surface and the wiring pattern (see Figs. 6 and 7), wherein air is extracted through the opening to provide a negative pressure under which the pellicle membrane deforms or provide from a surface of the pellicle membrane a positive pressure under which the pellicle membrane .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. [US 10,877,371] teaches a similar pellicle detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882